Citation Nr: 1402526	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-42 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, including as secondary to the fracture of the cuboid bone of the right foot with ankle involvement.

2.  Entitlement to an evaluation in excess of 20 percent for a fracture of the cuboid bone of the right foot with ankle involvement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1969 until May 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the RO. 

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the records reflects that further development is necessary.

Concerning the claim for the bilateral hips, although a VA examination was provided in July 2008, the claims file was not made available to the examiner.  The Veteran reported in July 2009 that he has been told that he has a degenerative joint condition.  In this regard, a VA outpatient treatment record dated in June 2009 noted complaints of pain of the hips, along with right foot, and reflect a generalized diagnosis of osteoarthritis; however, it is unclear whether that diagnosis applies to the hips or only to the right foot.  Additionally, prior VA and private records noted findings of ilial upslip and ilium rotation.  Accordingly, another VA examination should be obtained to clarify whether the Veteran has a present disability.  

Concerning the claim for an increased evaluation for the fracture of the cuboid bone of the right foot with ankle involvement, the Veteran's representative has argued that a separate evaluation is warranted for the right ankle.  In the present case, the RO initially granted service connection for a fracture of the cuboid bone in a June 1971 rating decision.  This appeared to be based entirely on the August 1970 record of a truck running over the Veteran's foot.  A February 1992 rating decision recharacterized the service connected disability as "fracture of cuboid bone right foot with ankle involvement" and provided for an increased 20 percent evaluation under Diagnostic Codes 5299-5284.  This February 1992 rating decision explained that the STRs reflected that the Veteran was seen in April 1970 for a twisting injury of the right ankle and in December 1970 for right ankle pain and had reported pain since the injury when a truck ran over his foot in August.  The February 1992 rating decision noted complaints of right foot pain and limping, right ankle pain, range of motion limited by eversion and decreased strength of the right ankle.  

The RO has never considered this theory of entitlement.  The pertinent statute provides that the Secretary of Veterans Affairs shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or their dependents.  38 U.S.C.A. § 511(a).  All questions, in a matter which under § 511(a) of Title 38 is subject to a decision by the Secretary, shall be subject to one review on appeal to the Secretary. 38 U.S.C.A. § 7104(a).  Accordingly, in order to afford the Veteran of his full due process rights, including his right to one review on appeal, the Board finds that a remand is necessary.

Finally, the record reflects the Veteran treats at VA facilities; however, the most recent records are from July 2009.  On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO/AMC should ensure all relevant VA treatment records since July 2009 are associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed bilateral hip disability.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a)  The examiner should clarify whether the Veteran has a current disability of the bilateral hips.  The examiner should specifically comment upon the Veteran's statement that he was diagnosed with a degenerative joint condition, the June 2009 VA treatment record that noted osteoarthritis and the prior findings of an unlevel pelvis with ilial upslip noted in a December 2004 VA treatment record and left ilium rotation noted in an x-ray in a December 2001 private record.

b)  For any disability identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hip disability was incurred in or aggravated by military service. 

c)  For any disability identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hip disability was caused or aggravated by the service-connected fracture of the cuboid bone of the right foot with ankle involvement.

A thorough rationale should be provided for all opinions expressed. 

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  In adjudicating the claim for an increased evaluation, the RO should address whether a separate evaluation is warranted for the right ankle, including consideration of the provisions of 38 C.F.R. § 3.951 and 4.14.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


